Citation Nr: 0203266	
Decision Date: 04/10/02    Archive Date: 04/18/02

DOCKET NO.  98-19 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from August 1960 to February 
1970, and from June 1970 to October 1980.  This matter comes 
to the Board of Veterans' Appeals (Board) from a November 
1997 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO), in which the RO denied entitlement 
to service connection for the cause of the veteran's death.  
The appellant, the veteran's surviving spouse, perfected an 
appeal of that decision.

This case was previously before the Board in May 2000, at 
which time the Board remanded the case to the RO in order to 
give the appellant the opportunity to present hearing 
testimony.  The appellant testified at a hearing before the 
undersigned in June 2001, and the case is now ready for 
appellate consideration.


FINDINGS OF FACT

1.  VA has notified the appellant of the evidence needed to 
substantiate her claim, obtained all relevant evidence 
designated by the appellant, and obtained a medical opinion 
in order to assist her in substantiating her claim for VA 
benefits.

2.  The veteran died in October 1997.  The immediate cause of 
death was cardiac arrest due to coronary artery disease as a 
consequence of ischemic cardiomyopathy.

3.  Coronary artery disease, which was initially diagnosed in 
August 1992, is not shown to be related to an in-service 
disease or injury or a service-connected disability.

4.  At the time of the veteran's death service connection had 
been established for post-traumatic stress disorder (PTSD), 
rated as 30 percent disabling; and degenerative disc disease 
at L4-L5 and L5-S1, rated as 20 percent disabling.

5.  PTSD and degenerative disc disease did not cause or 
substantially or materially contribute to cause the veteran's 
death.


CONCLUSION OF LAW

The cause of the veteran's death was not incurred in or 
aggravated by active service, nor may coronary artery disease 
be presumed to have been so incurred.  The cause of the 
veteran's death was not due to or the proximate result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1310, 1137, 5107 (West 1991 and Supp. 2001); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records are silent for any 
complaints or clinical findings related to a cardiovascular 
disorder.  The veteran initially claimed entitlement to VA 
compensation benefits in December 1992, and then asserted 
that a low back disorder and PTSD had been incurred in 
service.  In conjunction with that claim he submitted a 
hospital summary showing that he was hospitalized at the 
Tidewater Psychiatric Institute from March to April 1984 for 
the treatment of depression of two years in duration.  At 
that time he reported having had a period of depression 
12 years previously that was related to the break-up of his 
marriage.  He had a history of alcohol abuse, and was given a 
chest X-ray due to his tobacco use.  An electrocardiogram 
(EKG) was then normal.  He was discharged from the hospital 
with a diagnosis of major depression, recurrent.

The veteran was again hospitalized at the Tidewater 
Psychiatric Institute from May to June 1988 for major 
depression, recurrent, of one year in duration.  The treating 
psychiatrist then noted that the veteran also suffered from 
tobacco and alcohol abuse.  An EKG and chest X-ray were again 
normal, and diagnostic testing showed that he had elevated 
blood glucose.  He was again hospitalized at that facility 
due to major depression, recurrent, from June to July 1988.  
He then reported experiencing increasing depression with 
suicidal thoughts, sleep and appetite disturbance, severe 
anxiety, increasing social dysfunctioning and withdrawal, 
impairment of memory, and poor concentration for the previous 
three to four days.  Diagnostic testing again revealed that 
he had elevated blood glucose.

Treatment records from the Sentara Norfolk General Hospital 
disclose that the veteran was hospitalized in August 1992 for 
the removal of a Wharton's tumor of the right parotid gland.  
He underwent diagnostic testing in preparation for the 
surgery, at which time an EKG and a thallium myocardial 
stress scan revealed evidence of ischemia and that he had 
experienced a myocardial infarction, probably recent.  He 
developed hypotension and became asystolic when anesthesia 
was introduced during the surgery, after which he was revived 
and the surgery canceled.  His treating physician, Thomas J. 
Murphy, M.D., then noted that the veteran had extensive risk 
factors for coronary artery disease, including his mother's 
death due to a myocardial infarction, his father's and 
brother's deaths due to strokes, being a heavy smoker, and a 
history of hypercholesterolemia.  He had smoked two packs of 
cigarettes a day for 40 years, and drank at least two six 
packs of beer per week.  He then had no history of 
hypertension or diabetes.

An echocardiogram in August 1992 revealed mild left 
ventricular dysfunction and wall motion abnormalities 
suggesting a prior anterior myocardial infarction; aortic 
valve sclerosis with mild aortic regurgitation; and mild 
thickening of the anterior mitral leaflet with mild mitral 
regurgitation.  A subsequent heart catheterization disclosed 
severe two vessel coronary artery disease, left ventricular 
dysfunction, and moderate mitral regurgitation, with an 
ejection fraction in the left ventricle of 20-25 percent.  
The mid-anterior wall was akinetic, and the distal anterior 
lateral wall, the apex, and the distal inferior wall were all 
dyskinetic.  The proximal portion of the anterior and 
inferior walls moved normally.  The left anterior descending 
artery was completely occluded after the first large marginal 
branch, and the right coronary artery was completely occluded 
after the right ventricular marginal branch.

In September 1992 the veteran reported that he was 
asymptomatic for heart disease.  He was minimally symptomatic 
in October 1992, and had stopped the tobacco abuse.  He 
complained of increasing dyspnea with exertion in December 
1992, and reported experiencing substernal burning when lying 
down at night.  His medication was then revised to include 
Zantac, which resulted in a marked improvement of the 
substernal burning.

In a March 1993 rating decision the RO granted service 
connection for degenerative disc disease at L4-L5 and L5-S1, 
and assigned a 20 percent rating for the disorder.  The RO 
denied entitlement to service connection for major 
depression, because the available evidence did not indicate 
that the disorder for which the veteran received treatment 
beginning in 1983 was related to service.  The RO also denied 
entitlement to service connection for PTSD because the 
available evidence did not indicate that he had PTSD, and he 
had not appeared for a VA psychiatric examination.  

In an undated report for the Social Security Administration, 
Thomas J. Murphy, M.D., stated that the veteran had severe 
coronary artery disease with severe left ventricular 
dysfunction.  He had minimal symptoms when at rest but became 
symptomatic with minimal exertion.  He was compliant with his 
medication regimen.

Medical records from William E. Callaghan, M.D., indicate 
that in July 1993 the veteran reported having chest 
discomfort three to five times a day for weeks at a time, 
which was relieved with nitroglycerin, but none recently.  He 
denied having any nocturnal chest pain.  The veteran stated 
that he was still smoking cigarettes, and that he would not 
stop because he did not think that it would make any 
difference, given the severity of his heart disease.  Dr. 
Callaghan then advised him that that was not the case, and 
that he needed to stop smoking.  In assessing the veteran's 
disability Dr. Callaghan found that the angina occurred 
almost exclusively with exertion or heightened emotions, and 
quickly responded to nitroglycerin.  The veteran was then 
given additional medication to alleviate his chest 
discomfort, and a prescription for Valium to help him sleep.

A September 1993 treatment note shows that the veteran's 
chest discomfort was much better after the change in his 
medication, with hardly any chest discomfort.  He was 
occasionally awakened with chest discomfort after nightmares, 
which was quickly relieved with nitroglycerin.  The veteran 
attributed the nightmares to PTSD.

In January 1994 the veteran stated that he had angina rarely 
with exertion and occasionally following nightmares.  The 
angina was immediately relieved with nitroglycerin.  

Douglas G. Morin, LCSW, conducted a psychosocial evaluation 
of the veteran in February 1994.  In that evaluation the 
veteran reported that he had felt depressed for 30 years, 
with increasing severity 15 years previously.  He stated that 
his childhood was satisfactory, but that he had been on his 
own since the age of 14 years and had not seen his family in 
15 years.  He started drinking at the age of 12, and became 
an alcoholic at 30.  He had used heroin and marijuana.  He 
also experienced PTSD based on his Vietnam service, was an 
alcoholic, used other illegal drugs in the past, and had a 
bad heart.  He had last worked in 1988, and was receiving 
disability benefits due to a heart condition.

In a March 1994 report, Mr. Morin stated that he had treated 
the veteran since February 1994 for PTSD, alcohol dependency, 
and dysthymia.  He also stated that the alcohol dependency 
and dysthymia were secondary to PTSD.  In April 1994 the 
veteran reported sleeping six and a half to seven hours each 
night.  He had some nightmares, but did not remember them.  
The veteran continued to receive group therapy through 
November 1994.

Norbert Newfield, Ph.D., supervised a psychological 
evaluation of the veteran in May 1994.  The veteran appeared 
to be anxious during the evaluation.  The psychological 
testing revealed some indications of organicity, probably 
secondary to long-term alcohol abuse; a major depressive 
episode, superimposed on PTSD; and an avoidant personality 
disorder.  The psychologist related the veteran's depression 
to memories of Vietnam and an unhappy childhood.

A May 1994 treatment summary by Mr. Morin shows that the 
veteran reported having lots of dreams in the month of May 
because that is when his best friends were killed.  He was, 
however, doing better on medication.  The veteran was 
terminated from the chemical dependency program in May 1994 
because he refused to give up marijuana.  

Dr. Callaghan's records show that in June 1994 the veteran 
continued to have some chest tightness with bad dreams, and 
he was then given a topical nitrate to use at night.  

A June 1994 psychiatric treatment record indicates that the 
veteran reported dreaming about being on a ship and shooting 
everyone, and that he had had other "crazy" nightmares.  
Otherwise, everything was "going great."  Mr. Morin then 
found that the veteran was making good progress, with 
decreased depression, better sleep, and no drug or alcohol 
use.  He was, however, still having nightmares about military 
life.

The veteran reported to Mr. Morin in July 1994 that he 
dreamed he was being followed by Russians, which Mr. Morin 
characterized as nightmares of military behavior.  He was 
otherwise doing very well from a psychological standpoint.  
Raymond Iglecia, M.D., the veteran's treating psychiatrist, 
stated in July 1994 that the veteran was doing fairly well, 
although he continued to have extreme bouts of depression.  
Dr. Iglecia found that there was a fairly severe organic 
component to the veteran's psychiatric condition.

In an August 1994 rating decision the RO denied entitlement 
to service connection for coronary artery disease on the 
basis that the evidence did not show that the disorder was 
related to service, nor did it become manifest to a degree of 
10 percent or more within one year of the veteran's 
separation from active service.

The veteran underwent a VA psychiatric examination in 
September 1994, which resulted in the conclusion that his 
history and symptoms did not meet the criteria for a 
diagnosis of PTSD.  He then stated that his goal in life was 
to obtain service connection for a heart condition to ensure 
VA benefits for his wife, who had multiple sclerosis.  He 
also stated that he had some symptoms of PTSD, including 
recurrent dreams of being shot, hyperarousal, and 
hypervigilance.  He complained of sleep disturbance, sleeping 
approximately three hours a night, but reported that 
medication was helping the problem.  His symptoms had 
decreased since he became sober one year previously, but he 
continued to smoke pot.  He reported that he had been 
depressed since his childhood.  He was then given diagnoses 
of a depressive disorder not otherwise specified; alcohol 
dependence, in remission for one year; cannabis abuse; and a 
personality disorder not otherwise specified.

In September 1994 the veteran reported to Mr. Morin that he 
had had some dreams, but nothing "too bad."  He stated that 
he was doing well as long as he stayed away from alcohol.  In 
an October 1994 treatment summary, Mr. Morin noted that the 
veteran was doing well, with less depression and no 
nightmares.  The symptoms of PTSD and depression had 
decreased.  In a November 1994 treatment record he stated 
that the veteran had stopped taking his prescribed Valium for 
a couple of weeks, which interrupted his sleep.  The veteran 
stated that he had had nightmares, but that he was unable to 
remember their content.  The problem had improved when the 
medication was reinstated.  He also stated that he was 
experiencing financial distress, but that otherwise his life 
was going well.  Mr. Morin described his affect as bright and 
his mood as calm and stable.  He was making good progress.  
Although he continued to have sleep difficulty and 
nightmares, the nightmares were not a sufficient problem to 
cause him concern.

In a January 1995 report to Michael Charles, M.D., the 
veteran's general practitioner, Dr. Callaghan stated that the 
veteran's heart disease had been stable throughout the years 
with occasional chest discomfort, primarily with nightmares.  
He used sublingual nitroglycerin, and had much less frequent 
chest discomfort when using the nitroglycerin patch.  His 
past medical history was remarkable for PTSD.  An EKG at that 
time showed normal sinus rhythm and an old anterior wall 
myocardial infarction, with no change since June 1994.  Dr. 
Callaghan stated that he was pleased with the veteran's 
current status, but had advised the veteran on many occasions 
to stop smoking and explained to him the consequences of not 
doing so.

Dr. Iglecia noted in February 1995 that the veteran's heart 
condition was stable and that he was responding fairly well 
to treatment for PTSD.

The veteran reported to Dr. Newfield in May 1995 that he had 
recurring dreams about Vietnam, from which he awoke with his 
heart "beating like a ton of bricks."  He also reported 
that he was trying to obtain compensation benefits for PTSD, 
as well as a heart condition.  He stated that he was aware 
that his heart had only 20 percent of its functioning 
capacity, and that he was uncertain how long he would live.  
He reported that he would not quit smoking because he did not 
think it would do any good, and that he was only minimally 
complying with his doctor's orders.  Dr. Newfield attributed 
these actions to the veteran's fatalism.  The veteran 
reported having significant insomnia and problems with his 
appetite, and could become easily agitated and emotionally 
intense, which caused him to withdraw.  

In an additional May 1995 treatment summary, Dr. Newfield 
found that the veteran's heart condition was having a major 
impact on his emotional well-being, which was not unusual in 
individuals with severe medical conditions.  The veteran 
maintained a fatalistic view of life, which Dr. Newfield 
found to be typical of patients with PTSD and patients with 
severe, life-threatening heart disease.  Dr. Newfield also 
found that the veteran's anger could motivate him "to live 
long enough to fight the VA system for what he genuinely 
believes are his rights and what is owed to him."

Treatment records from Dr. Charles show that in May 1995 the 
veteran was taking medication for his heart condition, 
including nitroglycerin, and that his condition was stable on 
medication.  He was also taking Tofranil and Valium for PTSD, 
and Zantac for gastroesophageal reflux disease.  He continued 
to smoke a pack and a half of cigarettes a day, but had 
stopped drinking in 1993.  He stated that he was unable to 
lie flat when sleeping, due to shortness of breath.  Dr. 
Charles advised him to stop smoking, in that the habit was a 
very significant factor for his heart disease, but the 
veteran was unwilling to stop.  Dr. Charles documented a 
diagnosis of coronary artery disease with significant 
congestive heart failure, with an ejection fraction of 20-
25 percent.  The heart disease was well controlled with 
medication, but the veteran became symptomatic if he did not 
take the medication.

Dr. Charles determined in May 1995 that the veteran had 
diabetes mellitus, and medication was then initiated.  On 
testing in July 1995 his blood sugar was elevated because he 
had run out of medication a week previously, and he was not 
checking his blood sugar on a regular basis.  Dr. Charles 
also determined that the veteran had elevated cholesterol and 
high triglycerides.  The veteran was given a low cholesterol 
diet.  On follow-up in August 1995 he was not maintaining a 
diabetic or low cholesterol diet, and he continued to smoke.  
His blood sugar was within normal limits later in August 
1995, and medication for the control of high cholesterol was 
initiated in October 1995.  His heart disease was documented 
as being stable, and Dr. Charles described the veteran as not 
being in any apparent distress.

Dr. Iglecia found in May 1995 that the veteran's symptoms of 
PTSD included recurrent and distressing dreams of the events, 
which had apparently been reported by the veteran's spouse, 
the appellant.  The symptoms also included flashbacks, which 
the veteran had described and showed during group therapy, 
and difficulty sleeping.  He experienced intense 
psychological distress when confronting the traumatic events, 
and avoided dealing with the issues.

In a June 1995 assessment Drs. Newfield and Iglecia indicated 
that the veteran was suffering from PTSD and major 
depression.  His PTSD symptoms included recurrent, 
distressing dreams; flashbacks; difficulty concentrating; 
hypervigilance; and episodic depression, which had recently 
worsened due to his deteriorating medical condition.  The 
veteran also had a paranoid personality.  Dr. Newfield 
described the PTSD as severe, but also provided a Global 
Assessment of Functioning (GAF) score of 60 (which is 
indicative of a moderate impairment; see Bowling v. Principi, 
15 Vet. App. 1, 14-15 (2001)).

Dr. Callaghan stated in a June 1995 report that the veteran 
continued to have episodic chest pain, used sublingual 
nitroglycerin rarely, and used a nitroglycerin patch at 
night.  

The veteran underwent an evaluation by two VA psychiatrists 
in October 1995.  He reported a long history of alcohol 
abuse, prior to becoming sober two years previously.  He also 
reported having recurrent dreams that he could not remember, 
but awoke "hyperactive and scared."  He denied experiencing 
any flashbacks, but stated that he had frequent feelings of 
anxiety and tension.  The examination resulted in diagnoses 
of PTSD; major depressive episode, in remission; and alcohol 
dependence, in remission.  The psychiatrists assessed the 
veteran's level of functioning at that time and during the 
previous year by assigning a GAF score of 60.

Based on the results of the examination, in a January 1996 
rating decision the RO granted service connection for PTSD.  
The RO also assigned a 30 percent rating for the disorder 
effective in December 1992.

In a November 1995 report, Dr. Callaghan stated that the 
veteran continued to have episodic chest pain, which 
sometimes occurred with nightmares, and sometimes with heavy 
activity.  He then rarely used a sublingual nitroglycerin.  
Dr. Callaghan recommended that the veteran be given a more 
potent cholesterol-lowering drug, in light of his severe 
coronary artery disease.  In January and April 1996 reports 
Dr. Callaghan found that the veteran had rare episodes of 
chest discomfort.

Dr. Charles' records indicate that the veteran went to the 
emergency room in December 1995 due to an episode of near 
syncope, but he then denied experiencing any chest pain.  An 
EKG at that time revealed sinus tachycardia, an acute 
myocardial infarction, and abnormalities consistent with 
ischemia.  In January 1996 he denied having any significant 
chest pain since May 1995, but did experience a "little 
bit" of angina.  His blood sugar, cholesterol, and 
triglycerides were again elevated in April 1996, which Dr. 
Charles described as a high-risk profile.  The veteran's 
medication for the control of diabetes and cholesterol was 
then revised.

In August 1996 the veteran claimed entitlement to service 
connection for a heart condition as secondary to PTSD.  He 
did not submit evidence that the RO requested in support of 
that claim, and the RO again denied entitlement to service 
connection in February 1997.

Dr. Callaghan stated in a January 1997 report that the 
veteran was doing quite well, with no limiting shortness of 
breath or dizziness and no chest pain whatsoever.  The 
veteran continued to smoke.  An EKG revealed sinus 
tachycardia and an old anterior wall myocardial infarction.

The veteran submitted a June 1997 report from Dr. Callaghan 
in which he stated that the veteran was known to have severe 
ischemic cardiomyopathy with moderate mitral regurgitation 
and severe two vessel coronary artery disease.  In August 
1992 his ejection fraction was 20-25 percent.  He stated that 
the veteran continued to experience limiting shortness of 
breath and episodic chest pain, and to suffer from PTSD.  Dr. 
Callaghan stated that many of the episodes of chest pain 
occurred with nightmares and flashbacks of his previous 
traumatic experiences.  He also stated that the veteran was 
unable to maintain employment due to frequent episodes of 
chest pain and limiting shortness of breath, and that he was 
unable to walk more than one-half block due to shortness of 
breath.  He stated that, in his opinion, the veteran was 
permanently disabled due to frequent exacerbations of his 
chronic cardiac condition related to his PTSD.

In July 1997 the veteran applied for a total disability 
rating based on individual unemployability due to his heart 
condition, which he claimed to be secondary to PTSD.  The RO 
again denied entitlement to service connection for coronary 
artery disease and denied entitlement to a total rating based 
on unemployability in August 1997.  In the rating decision 
the RO referenced a study of medical literature conducted by 
the Veterans Health Administration, which resulted in the 
conclusion that a causative relationship between PTSD and a 
cardiovascular disorder had not been established.

The death certificate shows that the veteran died in October 
1997.  The immediate cause of death was cardiac arrest due to 
coronary artery disease, with the underlying condition being 
ischemic cardiomyopathy.  The death certificate included a 
section for other significant conditions contributing to 
death but not resulting in the underlying cause.  No 
disorders were listed in this section.  The death certificate 
was signed by Michael Charles, M.D., the veteran's physician.  
The death certificate does not indicate whether an autopsy 
was performed.

The appellant submitted a January 1998 medical report from 
Dr. Callaghan in which he stated that the veteran had expired 
due to advanced ischemic cardiomyopathy.  He had known severe 
cardiac disease with severe left ventricular dysfunction and 
an ejection fraction of only 20-25 percent.  He also stated 
that the veteran was "greatly affected" by PTSD, and that 
he had problems with insomnia, anorexia, and the ability to 
follow his medical regimen "in great part related to his 
underlying [PTSD]."  He also had significant underlying 
hypertension, which the physician found to have been 
exacerbated by PTSD.  Dr. Callaghan provided the opinion that 
"all of the above" led to the veteran's subsequent demise, 
and that PTSD "greatly influenced" his degree of 
hypertension and subsequent cardiac disease.  Dr. Callaghan 
further stated in a June 1998 report that the veteran 
commonly had nightmares and subsequent chest pain episodes 
related to PTSD.

In her December 1998 substantive appeal the appellant 
asserted that the veteran died of a heart attack, and that 
the condition that resulted in the heart attack was caused by 
PTSD.  She also asserted that the veteran's lifestyle caused 
him to develop heart disease.

In an October 2000 hearing before an RO Hearing Officer, the 
appellant testified that from the first night that she slept 
with the veteran he had severe nightmares and would strike 
out and scream in his sleep in a language she presumed to be 
Vietnamese.  He referred to the Vietcong and being under 
attack.  He had these nightmares every night, not just a 
couple of times a week.  She testified that he also had 
flashbacks everyday, in which he would be speaking in 
Vietnamese.  She stated that in the beginning he would turn 
red and clutch at his shoulder after having a nightmare, but 
she was not sure that he was experiencing chest pain.  He was 
later diagnosed with a heart condition, and took 
nitroglycerin on a daily basis.  She also stated that he 
poured the pills out onto his chest when he went to bed, so 
that he could readily find them.  For the year and a half or 
two years prior to his death he had slept in a hospital bed 
with the head elevated, because that was the only way he 
could breathe.  Although he was sleeping in another room, she 
continued to hear him cry out in his sleep.  

She testified that every time he had a nightmare or a 
flashback, he had to use nitroglycerin.  He was eventually 
given patches with nitroglycerin, rather than pills.  She 
also testified that she found the veteran after he had died, 
and called the paramedics.  His primary care physician then 
pronounced the death after he was taken to the hospital.  She 
testified that Dr. Callaghan had told her that had he 
completed the death certificate, he would have listed PTSD as 
a contributing cause in the death because the PTSD had caused 
the heart attack.  She stated that the veteran told her that 
he was convinced that he would die from one of the heart 
attacks and that he could not close his eyes without seeing 
this happen, which prevented him from resting.  She again 
stated that the veteran's doctor had told her that this 
stressful situation contributed to his heart attacks.

The appellant also presented testimony before the undersigned 
in June 2001.  She again testified that the veteran had 
nightmares and took nitroglycerin every time he went to 
sleep, including daytime naps.  She stated that he became 
violent to the point she had to lock herself in her bedroom 
twice a week.  She also stated that he had been given 
nitroglycerin patches for the year prior to his death for 
continuous medication, and that Dr. Callaghan had said that 
the veteran was having a heart attack every time he had a 
PTSD episode.

The appellant has also submitted multiple "web search" 
medical articles pertaining to various studies investigating 
the relationship between psychiatric symptoms and the 
development of cardiovascular disease.  A January 1998 
article from the Journal of the American Medical Association 
pertains to a study indicating that depression and ischemic 
heart disease are often comorbid conditions and that, in 
patients who had had a myocardial infarction, depression was 
associated with increased mortality.  An undated newspaper 
article reported by the Associated Press refers to a study 
showing that mental stress can cause silent, or asymptomatic, 
ischemia, resulting in an increased risk of death for 
individuals who experience such ischemia.  

An undated article from Circulation, the web site magazine of 
the American Heart Association, describes a study indicating 
that patients who displayed mental-stress ischemia were more 
likely to exhibit ischemia and increased blood pressure 
during daily life.  Another article in Circulation pertains 
to a study showing that depression, anxiety, personality 
factors and character traits, social isolation, and chronic 
life stress contribute significantly to the pathogenesis and 
expression of coronary artery disease.  Studies involving 
animals demonstrated that acute stress could trigger 
myocardial ischemia.  A third Circulation article refers to a 
study indicating that mental stress-induced myocardial 
ischemia was associated with a significant increase in 
systemic vascular resistance, and a relatively minor increase 
in heart rate and rate-pressure product in comparison to 
exercise-induced ischemia.

An article from the British Heart Journal pertains to a study 
showing that 49 percent of patients in the study with 
coronary artery disease had an ischemic response to mental 
stress, whereas 51 percent did not.  A print-out from the web 
site of the American Heart Association lists the major risk 
factors for coronary heart disease as increasing age, male 
sex, heredity, cigarette and tobacco smoke, high blood 
cholesterol levels, high blood pressure, physical inactivity, 
obesity, and diabetes mellitus.  Individual response to 
stress could be a contributing, but not a major, factor.  In 
explaining that assessment the print-out indicates that some 
scientists had noted a relationship between the risk of 
coronary heart disease and stress in a person's life, their 
health behaviors, and socioeconomic status, in that those 
characteristics caused changes in the major risk factors, 
such as smoking and overeating.

In order to address the question of the effect of the 
veteran's PTSD on his death, the Board requested a medical 
opinion from the Veterans Health Administration (VHA).  Based 
on the evidence in the claims file, including the opinions 
from Dr. Callaghan, the VHA physician was asked to provide an 
opinion on whether the veteran's service-connected PTSD at 
least as likely as not contributed substantially and/or 
materially to cause his death.  In responding to that request 
Alan Schob, M.D., the Chief of the Cardiovascular Laboratory 
at the Miami, Florida, VA Medical Center (MC), stated the 
following:

1.  The patient suffered from ischemic heart 
disease, congestive heart failure and mitral 
regurgitation.  His cardiac risk factors included 
hyperlipidemia, diabetes and tobacco abuse.  He 
suffered from PTSD, depression and substance abuse.

2.  The question being asked is whether or not PTSD 
contributed substantially to his death.  The 
patient did not die from his PTSD, he died from 
complications of his heart disease.  It is unknown 
whether PTSD results in an increased relative risk 
of cardiovascular disease.  It is possible that the 
PTSD exacerbated his heart disease in multiple 
ways.  A small number of studies suggest that the 
risk for fatal and non-fatal myocardial infarction 
is increased in patients suffering anxiety 
symptoms.  A substudy of a large trial of 
antiarrhythmic therapy following myocardial 
infarction, the CAST trial, showed that stressful 
events and higher anxiety levels were predictive of 
mortality independent of other variables.  
Hyperactivity of the neurohormonal axis has been 
demonstrated in patients with PTSD.  This can 
result in exacerbation of hypertension and 
increased platelet activation/ aggregation.  Since 
many of these effects can also be caused by 
depression, which often accompanies PTSD, it is 
impossible to separate the two as to their ultimate 
contributions.  Furthermore smoking and substance 
abuse are significant and potent confounders.  
Substance abuse can lead to accelerated 
atherosclerosis and myocardial infarction 
especially with cocaine use.  Alcohol use has been 
associated with direct myocardial toxicity.  Lastly 
compliance with medical treatment is known to be 
difficult in this group of patients.

3.  In summary the patient died from heart disease, 
which was severe.  It seems likely that his PTSD 
did exacerbate this disease to some extent.  To 
what extent it is impossible to say.  In my opinion 
it is just as likely that smoking, hyperlipidemia, 
substance abuse, depression and of course diabetes 
were more potent contributors to the progression of 
his cardiovascular disease and ultimate demise.

A copy of the opinion was forwarded to the appellant's 
representative in December 2001, and the parties were 
afforded the opportunity to respond to the opinion.  

The claims file also includes a collection of MEDLINE 
abstracts produced from web research indicating that 
depression is associated with elevated rates of 
cardiovascular morbidity and mortality; there is a 
relationship between psychosocial factors and atherosclerosis 
risk factors; 65 percent of patients with acute myocardial 
infarction report experiencing symptoms of depression; 
symptoms of depression are associated with decreased survival 
from acute myocardial infarction; major depression is common 
in patients hospitalized with congestive heart failure and is 
independently associated with a poor prognosis; depression is 
independently associated with a substantial increase in the 
risk of heart failure among older persons with isolated 
systolic hypertension; associations between psychological 
factors and several coagulation and fibrinolysis variables 
related to atherosclerosis provide a plausible biobehavioral 
link to coronary artery disease; depression is an established 
risk factor for poor outcome in patients with coronary heart 
disease and congestive heart failure; there is compelling 
evidence indicating that depression constitutes an 
independent risk factor for cardiovascular morbidity and 
mortality; and in patients with myocardial infarction, 
depression, but not anxiety, negatively influences autonomic 
control of heart rate.

A collection of study abstracts from the National Library of 
Medicine web site shows that elevated cholesterol, low-
density lipoprotein, triglycerides, and reduced high-density 
lipoprotein were frequent in Vietnam veterans with PTSD, 
warranting screening in that at-risk population; and 
psychological distress may result in coronary heart disease.

An article titled "Effects of Mood and Anxiety Disorders on 
the Cardiovascular System" discloses that the theory that a 
psychiatric illness, such as major depression, increases the 
risk for developing ischemic heart disease is controversial, 
and has often been explained by the finding that individuals 
with psychiatric disorders have other significant risk 
factors for the development of heart disease.  The authors of 
the article provided a summary of studies pertaining to that 
issue that had been conducted over the previous 20 years, and 
the results of the studies, and concluded that additional 
research was required.

Duty to Assist

The regulation pertaining to VA's duty to inform the 
appellant of the evidence needed to substantiate her claim 
and to assist her in developing the relevant evidence was 
recently revised.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159).  The changes 
in the regulation are effective November 9, 2000, with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), and apply 
to all claims filed on or after November 9, 2000, or filed 
previously but not yet final as of that date.  Holliday v. 
Principi, 14 Vet. App. 282-83 (2001), mot. for recons. 
denied, 
14 Vet. App. 327 (2001) (per curiam), motion for review en 
banc denied, No. 99-1788 (U.S. Vet. App. May 24, 2001) (per 
curiam) (en banc); VAOPGCPREC 11-2000.

According to the revised regulation, on receipt of a claim 
for benefits VA will notify the appellant of the evidence 
that is necessary to substantiate the claim.  VA will also 
inform the appellant which information and evidence, if any, 
that she is to provide and which information and evidence, if 
any, VA will attempt to obtain on her behalf.  VA will also 
request that the appellant provide any evidence in her 
possession that pertains to the claim.  VA will also make 
reasonable efforts to help the appellant obtain evidence 
necessary to substantiate the claim, including making efforts 
to obtain service medical records, if relevant to the claim; 
other relevant records pertaining to service; VA medical 
records; and any other relevant records held by any Federal 
department or agency, State or local government, private 
medical care provider, current or former employer, or other 
non-Federal governmental source.  Duty to Assist, 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  

The RO provided the appellant a statement of the case and 
supplemental statements of the case in May 1998, December 
1998, May 1999, June 1999, July 1999, and October 2000.  In 
those documents the RO informed the appellant of the 
regulatory requirements for establishing service connection 
for the cause of death, and provided her the rationale for 
not granting service connection.  In the June 1999 
supplemental statement of the case the RO informed the 
appellant of the study conducted by VHA of the research 
pertaining to the relationship of PTSD to cardiovascular 
disease, and VHA's conclusion that a causal relationship was 
not shown.  The appellant was informed during the June 2001 
hearing that she needed to submit additional medical records, 
which were submitted following the hearing.  The appellant's 
representative was provided the claims file for review, and 
did not indicate that she had any additional evidence to 
submit.  The RO notified the appellant that her case was 
being sent to the Board, and informed her that any additional 
evidence that she had should be submitted to the Board.  The 
Board finds, therefore, that VA has fulfilled its obligation 
to inform the appellant of the evidence needed to 
substantiate her claim.

The RO has obtained the private treatment records designated 
by the veteran and the appellant, and a medical opinion 
pertaining to the issue on appeal has been obtained.  The 
appellant presented hearing testimony before the RO Hearing 
Officer in October 2000, and before the undersigned in June 
2001.  Following the BVA hearing, she submitted additional 
evidence for review by the Board.  She has also submitted 
numerous medical research articles pertaining to the claimed 
relationship between psychiatric symptoms and the development 
of cardiovascular disease.  She has not indicated the 
existence of any other evidence that is relevant to her 
appeal.  The Board concludes that all relevant data have been 
obtained for determining the merits of the appellant's claim 
and that VA has fulfilled its obligation to assist her in the 
development of the relevant evidence.

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.  Service connection may also be granted 
for a disability which is proximately due to or the result of 
a service connected disease or injury.  38 C.F.R. § 3.310(a).

Where a veteran served for 90 days in active service, and a 
cardiovascular disorder develops to a degree of 10 percent or 
more within one year from the date of separation from 
service, such disease may be service connected even though 
there is no evidence of such disease in service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. 
§ 1310.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  The issue involved will be 
determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran.  38 C.F.R. § 3.312(a).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(b) and 
(c).

Generally, a minor service-connected disability, particularly 
one of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  Service-connected 
diseases or injuries involving active processes affecting 
vital organs should receive careful consideration as a 
contributory cause of death, the primary cause being 
unrelated, if there were resulting debilitating effects and 
general impairment of health to an extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death.  Where 
the service-connected condition affects vital organs as 
distinguished from musculoskeletal functions and is evaluated 
as 100 percent disabling, debilitation may be assumed.  There 
are primary causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions but, even in such 
cases, there may be a reasonable basis for holding that a 
service-connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  Once the evidence is assembled, the Board 
is responsible for determining whether the preponderance of 
the evidence is against the claim.  If so, the claim is 
denied; if the evidence is in support of the claim or is in 
equal balance, the claim is allowed.  38 U.S.C.A. § 5107 
(West Supp. 2001); Ortiz v. Principi, No. 01-7006, slip op. 
at 7 (Fed. Cir. Dec. 17, 2001); 38 C.F.R. § 3.102 (as amended 
by 66 Fed. Reg. 45,620 (Aug. 29, 2001)).  

Analysis

As an initial matter the Board finds that a chronic 
cardiovascular disorder was not shown during service and is 
not shown to be related to an in-service disease or injury, 
nor does the appellant so claim.  She asserts that the 
veteran's coronary artery disease was aggravated by his 
service-connected PTSD, and that PTSD contributed 
substantially and materially to cause his death.

The death certificate shows that the veteran died in October 
1997 as a result of cardiac arrest due to coronary artery 
disease and ischemic cardiomyopathy.  For the reasons that 
will be discussed, the Board finds that the preponderance of 
the evidence indicates that a service-connected disability, 
including PTSD, did not substantially or materially 
contribute to coronary artery disease or ischemic 
cardiomyopathy, thereby resulting in the veteran's death, and 
that the cardiovascular disorder was not due to or the 
proximate result of a service-connected disability.
The appellant asserts that the veteran died from a heart 
attack, which was caused by a nightmare that he was having 
due to his service-connected PTSD.  As a lay person, the 
appellant is not competent to provide evidence as to the 
etiology of a medical disorder, including the cause of the 
veteran's death.  Grottveit v. Brown, 5 Vet.App. 91, 93 
(1993).  She is competent to provide evidence of observable 
symptoms, including any behavior demonstrated by the veteran 
as the result of having a nightmare.  Savage v. Gober, 10 
Vet. App. 488, 496 (1997).  

The appellant testified that the veteran had slept in a 
hospital bed in a separate room for a year and a half prior 
to his death, that she found him after he had died, and that 
he was then transported to the hospital and pronounced dead 
by his primary care physician, Dr. Charles.  She did not 
observe the veteran having a nightmare at the time of his 
death, and her assertion that he died as the result of a 
nightmare is not credible.  The Board finds, therefore, that 
the appellant's assertions regarding the cause of the 
veteran's death are not probative, and that the immediate 
circumstances surrounding his death are unknown.  

The appellant also testified that the veteran had nightmares 
due to PTSD every night, and flashbacks every day, which 
resulted in severe chest pain, from the time she first knew 
him until his death.  Dr. Callaghan stated in his June 1997 
and June 1998 medical opinions that many of the veteran's 
episodes of chest pain occurred with nightmares and 
flashbacks related to PTSD.

A review of the veteran's psychiatric treatment records 
indicates, however, that although he experienced nightmares 
in 1994, in October 1994 he denied having any nightmares and 
in November 1994 he stated that his dreams were not a major 
concern.  There is no documentation in the psychiatric 
records pertaining to nightmares after November 1994, almost 
three years prior to the veteran's death.

A review of the medical treatment records shows that in 
September 1993 and January 1994 the veteran had occasional 
chest pain due to nightmares.  In January 1995 he again had 
occasional chest pain due to nightmares.  In November 1995 he 
had episodic chest pain that was sometimes associated with 
nightmares, and sometimes associated with exertion.  In 
January 1996 the veteran denied having had any significant 
chest pain since May 1995, although he had some angina.  In 
January and April 1996 Dr. Callaghan found that the veteran 
had rare episodes of chest discomfort, and in January 1997 he 
determined that the veteran had no chest pain whatsoever.  
The January 1997 treatment was the last documented treatment 
or examination prior to the veteran's death in October 1997.

The Board finds that the appellant's assertion that the 
veteran had significant chest pain due to nightmares and 
flashbacks every day until his death is not supported by the 
contemporaneous medical records, and is not credible.  
Although the evidence supports Dr. Callaghan's statement that 
many of the veteran's episodes of chest pain occurred with 
nightmares and flashbacks related to PTSD, the evidence also 
shows that he had no significant chest pain since May 1995, 
and no chest pain whatsoever as of January 1997.  

The Board finds, therefore, that Dr. Callaghan's opinion that 
PTSD caused frequent exacerbations of the veteran's chronic 
cardiac condition, relative to his death in October 1997, is 
not supported by the contemporaneous records and is not 
credible.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
reported history); see also Madden v. Gober, 123 F.3d 1477, 
1481 (Fed. Cir. 1997) (the Board is entitled to discount the 
weight, credibility, and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence).  

In his January 1998 opinion Dr. Callaghan stated that PTSD 
had "greatly affected" or "greatly influenced" the degree 
of the veteran's hypertension and subsequent cardiac disease.  
In providing that conclusory assessment he did not provide 
any rationale, cite to any specific clinical findings, or 
otherwise support his opinion.  Nor did he make any reference 
to the extensive, recognized risk factors for cardiovascular 
disease documented in the veteran's history.  It is not clear 
from the opinion to what extent Dr. Callaghan relied on the 
statements made by the appellant regarding the frequency and 
severity of the veteran's PTSD symptoms, in that the medical 
treatment records refer only to occasional chest pain due to 
nightmares.  The psychiatric and medical treatment records 
generally show that the veteran was doing well, and that the 
symptoms of both disorders were treated with medication.  The 
Board finds, therefore, that Dr. Callaghan's opinion is of 
low probative value.  See Hernandez-Toyens v. West, 11 Vet. 
App. 379 (1998) (the failure of the physician to provide a 
basis for his opinion goes to the weight or credibility of 
the evidence).

In finding that the veteran's PTSD had "greatly affected" 
or "greatly influenced" the degree of the veteran's 
hypertension and subsequent cardiac disease, Dr. Callaghan 
did not find that PTSD had materially or substantially 
contributed to the veteran's death.  In order to support 
service connection for the cause of death the evidence must 
show more than a relationship between the service-connected 
disorder and the cause of death; it must show that a direct 
causative relationship existed.  Utendahl v. Derwinski, 1 
Vet. App. 531 (1991).  Dr. Callaghan's opinion does not 
reflect such a direct causative relationship.

The appellant has submitted numerous medical research 
articles pertaining to a relationship between psychiatric 
symptoms, including depression, anxiety, and PTSD, and the 
development and severity of cardiovascular disorders.  In 
order to constitute favorable evidence of service connection 
for the cause of death, however, the evidence must establish 
a causal connection between the service-connected disability, 
that being PTSD, and the cause of death due to coronary 
artery disease.  See Wallin v. West, 11 Vet. App. 509 (1998) 
and Sacks v. West, 11 Vet. App. 314 (1998) regarding the 
validity and credibility of medical treatises as evidence.  
It is not sufficient to show that the service-connected 
disorder "casually shared" in producing death.  38 C.F.R. 
§ 3.312(b).  Although some of the study reports reflect a 
positive relationship between stress and cardiovascular 
disease, and that stress may be a risk factor for 
cardiovascular disease, none of the study results established 
that stress caused cardiovascular disease.  

The Veterans Health Administration, at the request of the 
Veterans Benefits Administration, conducted a review of the 
scientific studies pertaining to the relationship between 
stress and cardiovascular disorders and concluded that, 
although some studies supported such a relationship, further 
scientific research was needed and that a causative 
relationship had not been established.  See Veterans Benefits 
Administration, Fast Letter 96-95 (Sept. 26, 1996).

In Wray v. Brown, 7 Vet. App. 488, 492 (1995), the United 
States Court of Appeals for Veterans Claims (formerly the 
Court of Veterans Appeals) (Veterans Court) considered a 
similar claim for service connection for the cause of the 
veteran's death.  In Wray, the appellant (who was the 
veteran's surviving spouse) asserted that stress caused by 
his service-connected residuals of combat wounds 
substantially and materially contributed to cause his death.  
She submitted multiple medical opinions showing that stress 
contributed to the development of the veteran's 
cardiovascular disease and his ultimate death.  In 
adjudicating the appellant's appeal, the Board obtained an 
independent medical opinion in which the physician stated:

Unfortunately, in spite of hundreds of studies 
relating to stress on the heart, it is still 
controversial, unproven, and very complex to link 
life stress, personality factors, and [certain] 
other individual attributes (lack of presence of 
coping skills, etc.) to the development of coronary 
disease.  While I personally believe that chronic 
stress in susceptible individuals may lead to an 
acceleration of coronary atherosclerosis, the 
evidence is inconclusive and this would only 
represent a piece of the puzzle.  The [veteran] had 
unfortunately a strong mix of well known, 
indisputable coronary risk factors, including male 
sex, advanced age, smoking, hypertension, and 
diabetes.

Id. at 491.

Given the medical uncertainties and the need for further 
scientific research concerning the effect of stress on the 
heart, the Board finds that the research articles submitted 
by the appellant are not probative of a causal relationship 
between stress and the veteran's cardiovascular disease.  

Importantly, in the case now before the Board, the veteran 
also had a number of significant risk factors for 
cardiovascular disease.  As shown in the print-out from the 
web site of the American Heart Association, those risk 
factors include increasing age, male sex, heredity, cigarette 
and tobacco smoke, high blood cholesterol levels, high blood 
pressure, physical inactivity, obesity, and diabetes 
mellitus.  The medical evidence indicates that the veteran 
was of increasing age and the male sex, that his mother died 
of a myocardial infarction and his father died of a stroke, 
that he smoked extensively, and that he had high blood 
cholesterol, hypertension, and diabetes.  Dr. Schob stated in 
his November 2001 opinion that those factors were more potent 
contributors to the progression of the veteran's 
cardiovascular disease and ultimate demise than PTSD.  This 
is consistent with evidence of the repeated admonitions to 
the veteran to stop smoking, such as by Dr. Callaghan in 
January 1995 and Dr. Charles a few months later, and the 
consequences of not doing so.  

The print-out also indicates that individual response to 
stress may be a contributing factor to heart disease.  That 
assessment is further explained, however, by showing that 
some studies have shown a relationship between coronary 
artery disease and stress, health behaviors, and 
socioeconomic status.  As discussed above, those studies are 
not dispositive of a direct causal relationship between 
stress and heart disease.

The Board notes that Diagnostic Code 7005, which applies to 
coronary artery disease, provides a 100 percent rating for 
documented coronary artery disease with left ventricular 
dysfunction and an ejection fraction of less than 30 percent.  
38 C.F.R. § 4.104.  The medical evidence indicates that in 
August 1992, five years prior to his death, the veteran had 
an ejection fraction of 20-25 percent.  His cardiac disease 
was, therefore, totally disabling under VA rating standards, 
regardless of any other impairment.  This is consistent with 
the report from Dr. Newfield in May 1995 characterizing the 
veteran's cardiac disease as severe and life-threatening.  

Given the severity of the veteran's cardiac disease, it would 
generally not be reasonable to find that a service-connected 
disorder accelerated death unless the service-connected 
disorder affected a vital organ and was itself progressive or 
debilitating in nature.  38 C.F.R. § 3.312(c)(4).  The 
evidence does not indicate that PTSD was progressive or 
debilitating in nature inasmuch as is symptoms were 
alleviated with medication and were no more than moderately 
disabling, as reflected in the 30 percent rating assigned.

Dr. Schob stated in his opinion that it seemed likely that 
PTSD exacerbated the veteran's heart disease to some extent.  
He also stated, however, that it was impossible to say to 
what extent PTSD had exacerbated the disease.  He had been 
asked to find whether PTSD had substantially or materially 
contributed to cause the veteran's death, and was unable to 
make such a finding.  The Board finds, therefore, that Dr. 
Schob's opinion is not evidence of PTSD substantially or 
materially contributing to cause the veteran's death, rather 
than "casually sharing" in producing death.  See Van Slack 
v. Brown, 5 Vet. App. 499, 502 (1993) (reference by a 
physician to a service-connected disability being a 
contributing factor in the veteran's death is not evidence of 
a causal connection); 38 C.F.R. § 3.312(b).
The Board finds that the evidence in support of the 
appellant's claim for service connection for the cause of the 
veteran's death is not probative, or of low probative value.  
That evidence is outweighed by the lack of any medical 
records documenting any affect of the veteran's PTSD on his 
cardiovascular disease from April 1996 to October 1997, the 
reviews of the medical literature regarding such a 
relationship disclosed by VHA and the Veterans Court in Wray, 
and the opinion of Dr. Schob that does not show that PTSD 
contributed materially or substantially to cause the 
veteran's death.  The Board has determined, therefore, that 
the preponderance of the evidence is against the claim of 
entitlement to service connection for the cause of the 
veteran's death.  Because the record does not present an 
approximate balance of positive and negative evidence, the 
benefit-of-the-doubt provisions does not apply in this case.  
Ferguson v. Principi, No. 01-7012 (Fed. Cir. Dec. 4, 2001).  


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  The attached VA Form 4597 tells you what 
steps you can take if you disagree with our decision.  The 
form is being updated to reflect changes in the law effective 
on December 27, 2001.  See the Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).  In the meanwhile, please note these 
important corrections to the advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

